 In the Matter of P. LORILLARD COMPANY, INC.andINTERNATIONALASSOCIATION OF MACHINISTS LODGE No. 10, CIGARMAKERS' INTER-NATIONAL UNION OF AMERICACases Nos. R-189 and R-190.-Decided September 1, 1937Tobacco Industry-Investigation of Representatives:controversy concerningrepresentation of employees:refusal by employer to recognize unions as exclu-sive representatives of employees in appropriateunits-Units Appropriate forCollectiveBargaining:(1) craft;(2)production employees on hourly andpiece ratebases-Representatives:proof of choice:petition authorizing unionto bargain collectively on behalf of signatories-Certificationof Representatives:upon proof of majority representation-ElectionOrdered.Mr. Reeves R. Hiltonfor the Board.Mr. Todd Wool,of New York City, for the Company.Mr. John HirschbergandMr. W. F. Robinson,of Richmond, Va.,for the I. A. M.Mr. Charles Duke,of Richmond, Va., for the Cigarmakers' Inter-national.Mr. Howard Lichtenstein,of counselto the Board.DECISIONDIRECTION OF ELECTIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn June 1, 1937, and June 21, 1937, respectively, InternationalAssociation of Machinists Lodge No. 10 and Cigarmakers' Inter-national Union of America each filed with the Regional Director forthe Fifth Region (Baltimore, Maryland), a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of certain specified maintenance employees and the representa-tion of production employees, respectively, employed at the Rich-mond plant, Richmond, Virginia, of P. Lorillard Company, Inc.,New York, New York, herein called the Company, and requestingthe National Labor Relations Board, herein called the Board, toconduct an investigation pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On June'InternationalAssociation of Machinists Lodge No. 10 and Cigarmakers' Interna-tionalUnion of America are referred to herein respectivelyas the I. A. M.and theCigarmakers'International.529 530NATIONAL LABOR RELATIONS BOARD25, 1937, the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Sections 3 and 10 (c) (2) of National Labor Rela-tionsBoard Rules and Regulations-Series 1, as amended, con-solidated the cases for the purposes of hearing and authorized theRegional Director to conduct an investigation and to provide foran appropriate hearing.On June 29, 1937, the Regional Directorissued a notice of hearing to be held at Richmond, Virginia, on July15, 1937, copies of which were duly served upon, the Company, uponthe I. A. M., and upon the Cigarmakers' International.2Pursuant to the notice, a hearing was held at Richmond, Virginia,on July 15, 1937, before Samuel V. Gusack, the Trial Examiner dulydesignated by the Board.All parties appeared by counsel and fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was' afforded them.TheBoard has reviewed the rulings of the Trial Examiner on motions ,andobjectionsmade during the hearing, and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE COMPANYAND ITSBUSINESSP. Lorillard Company, Inc. was incorporated in New Jersey in 1911and maintains its executive offices in New York, New York. TheCompany is engaged in the manufacture and sale of cigars, cigarettes,plug and scrap chewing tobacco, and smoking tobaccos. It is one ofthe four largest manufacturers of these products in the United States,and its stock is listed on the New York Stock Exchange.The Com-pany and its subsidiaries, P. Lorillard Company of Delaware, AlstonTobacco Company, Incorporated, and Federal Tin Company, Inc.maintain factories in New Jersey, Kentucky, Virginia, Ohio, Penn-sylvania, and Maryland.Warehouses are maintained in Kentucky,Ohio, Virginia,Wisconsin; New Jersey, Pennsylvania, and Connec-ticut.The Company purchases tobacco from practically. all of thetobacco producing' States, and sells its products throughout the UnitedStates.The Company engages in extensive national advertisingthrough newspapers,' magazines and other periodicals of nationalcirculation.The Richmond, Virginia, plant of the Company, to which the issuesherein are directed, is devoted to the manufacture of cigars and littlecigars, exclusively.Cigar tobacco is not raised in Virginia but isshipped to the plant from other Southern States, Wisconsin, Con-2 Thenotice of hearing addressed to the, I. A. M. Incorrectly designated the Coni-pany as "P. Lorrilard Tobacco Co." DECISIONS AND ORDERS531necticut,Puerto: Rico, and Cuba. Its products are shipped to allpoints in the United States by truck, rail, and water.The plant employs approximately 2,300 employees of whom 2,000are hourly and piece-work production employees and maintenanceemployees, exclusive of 75 machinists, specialists, machinists' appren-tices, and machinists' helpers engaged in maintaining the machineryin the plant.,IT.THE ORGANIZATIONS INVOLVEDInternational Association of Machinists Lodge No. 10 is a labororganization admitting to its membership machinists of many classi-fications,3 including the machinists, specialists, machinists' apprentices,and machinists' helpers, employed by the Company at its Richmondplant.Lodge No. 10 received its charter in 1888 from the Interna-tional, which is affiliated with the American Federation of Labor.'Cigarmakers' International Union of Americais a labor organiza-tion affiliated with the American Federation of Labor, admitting tomembership all persons engaged in the cigar industry.Locals 163 and178 of Richmond were chartered by the Cigarmakers' International inAugust 1936, and October 1936, respectively.Local 163 accepts formembership all white employees of the Company at its Richmond plantwho are engaged in production at hourly and piece rate wages, andallmaintenance employees except those eligible for membership in theI.A.M.Local 178 admits all colored employeesof the samedesignation.III.THE APPROPRIATE UNITSThe Company employs approximately 2,300 employees at its Rich-mond plant, of which approximately 2,000 are production workersemployed on an hourly and piece rate basis and maintenance employeesexclusive of machinists, specialists, machinists' apprentices, and ma-chinists' helpers.The Cigarmakers' International claims that thebargaining unit should include all such employees, and no objectionwas raised at the hearing to this contention.4The I. A. M. claims that 53 maintenance employees designated asmachinists, specialists, machinists' apprentices, and machinists' help-ers, in the Richmond plant constitute a bargaining unit.Neitherthe Company nor the Cigarmakers' International controverted thiscontention.We therefore find-that, in order to insure to the employees of theRichmond plant of the Company the full benefit of their right toself-organization and collective bargaining, and otherwise to effectu-8 See Constitution of the Grand Lodge, District and Local Lodges,International Asso-ciation of Machinists,I.A. M. Exhibit No. 1.4Under its Constitution,the Cigarmakers'International accepts foremen as members. 532NATIONAL LABOR RELATIONS BOARDate the policies of the Act, the machinists, specialists, machinists'apprentices, and machinists' helpers employed by the Company atitsRichmond plant constitute a unit appropriate for the purposesof collective bargaining, and the production employees of the Rich-mond plant, employed on an hourly and piece rate basis, togetherwith maintenance employees, exclusive of machinists, specialists,machinists' apprentices and machinists' helpers, also constitute a unitappropriate for such purposes.IV.QUESTIONS CONCERNINGREPRESENTATIONBoth the I. A. M. and the Cigarmakers' International claim to rep-resent a majority of the Company's employees in the respective unitsdesignated above under Section III, and the Company has indicateditswillingness to bargain collectively with the unions as sole bar-gaining agents, if the Board certifies that each has been designatedas the representative of the majority of employees in the respectiveunit.The Company's present refusal to recognize these unions willtend to create resentment and dissatisfaction among the employeeswho are members of the unions, and we find that questions concern-ing the representation of the employees of the Company have arisen.V.THE EFFECT OF THE QUESTIONS OF REPRESENTATION ON COMMERCEWe find that the questions of representation which have thus arisen,in connection with the operations of the Company described in Sec-tion I above, have a close, intimate, and substantial relation to trade,traffic, and commerce among the several States, and tend to lead tolabor disputes burdening and obstructing commerce and the free flowof commerce.VI. REPRESENTATION BY UNIONS OF MAJORITY OF EMPLOYEES INEACH UNITThe I.A. M. contends that only 53 employees in the Richmondplant are eligible for membership.It introduced a petition datedMay 20,1937,signed by 46 employees within this appropriate unit,authorizing the I.A. M. to bargain collectivelywith theCompanyas their representative.'The validity of the signatures containedin' the petition was established by competent testimony,and evenaccepting the Company's contention that there are 75 employees inthis unit, it'is clear,and we so find, that a majority of them havedesignated the I.A. M. as their representative for the purposes ofcollective bargaining.We further find that by virtue of Section9 (a) of theAct, theI.A. M. is the exclusive representative for the5 One of the employees who signed the petition had left the employ of the Companyprior to the hearing. DECISIONS AND ORDERS533purposes of collectivebargainingof all the machinists,specialists,machinists'apprentices and machinists'helpers in the Richmondplant of the Company, and we will so certify it.The Cigarmakers'International offered for examination at thehearing 1704 union application cards representing 1260 paid upmembers in Local 163,and 444 in Local 178.All of such memberswere alleged to be employees of the Company,in the appropriateunit designated above, and were alleged to constitute a majority ofthe 2,000 employees in such unit.However, the authenticity ofthese cards was not established at the hearing.We conclude thata question has arisen concerning the representation of the productionemployees paid on an hourly and piece rate basis, and the mainte-nance employees,exclusive of machinists,specialists,machinists' ap-prentices,and machinists'helpers, which can best be resolved by theholding of an election by secret ballot to determine whether theydesire to be represented by the Cigarmakers'International.CONCLUSIONS oiE,LAWOn the basis of the above findings of fact, the Board makes thefollowingconclusions of law :1.Questions affecting commerce have arisen concerning the repre-sentation of the employees of the Richmond,Virginia,plant ofP. Lorillard Company, Inc., within the meaning of Section 9 (c),and Section 2, subdivisions(6)and (7) of the National LaborRelations Act.2.All of the machinists,specialists,machinists'apprentices, andmachinists'helpers of the Richmond,Virginia,plant of P. LorillardCompany, Inc., constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3.All of the production employees of the Richmond, Virginia,plant of P. Lorillard Company, Inc., paid on an hourly and piecerate basis,and all maintenance employees,exclusive of machinists,specialists,machinists'apprentices,and machinists'helpers, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the National Labor RelationsAct.4. International Association of Machinists Lodge No. 10, havingbeen designated by a majority of the machinists,specialists,ma-chinists'apprentices,and machinists'helpers employed in the Rich-mond, Virginia,plant of P. Lorillard Company, Inc., as their repre-sentative for the purposes of collective bargaining,is,by virtue ofSection 9(a) of the National Labor Relations Act, the exclusiverepresentative of all such employees for the purposes of collective49446-38-vol I11-35 534NATIONALLABOR RELATIONS BOARDbargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8 of National LaborRelationsBoardRules andRegulations-Series 1, as amended, it isherebyDIRECTEDthat, as a part of the investigation authorized by theBoard to ascertain representatives for collective bargaining with theRichmond, Virginia, plant of P. Lorillard Company, Inc., an electionby secret ballot shall be conducted within 15 days from the date ofthis Direction, under the direction and supervision of theRegionalDirector for the Fifth Region, acting in this matter as agent for theNational LaborRelationsBoard, and subject to Article III, Section9 of saidRules and Regulations-Series1,as amended, among allthe production employees paid on an hourly and piece rate basis,and allmaintenanceemployees, exclusive of machinists, specialists,machinists' apprentices, and machinists' helpers, who were employedin the Richmond, Virginia, plant of P. Lorillard Company, Inc., onJune 21, 1937, to determine whether they desire to be representedby Cigarmakers' International Union of America, for the purposesof collective bargaining.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National- LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series 1,as amended,IT ISHEREBYCERTIFIED that International Association of Machin-istsLodge No. 10 has been designated and selected by a majorityof machinists, specialists, machinists' apprentices, and machinists'helpers employed by P. Lorillard Company, Inc., in its Richmond,Virginia, plant, as their representative for the purposes of collectivebargaining, and that, pursuant to the provisions of Section 9 (a) ofthe Act, International Association of Machinists Lodge No. 10 isthe exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision, Direction of Election, and Certification of Representatives.